Title: To James Madison from Jacob Barker, 2 December 1805 (Abstract)
From: Barker, Jacob
To: Madison, James


          § From Jacob Barker. 2 December 1805, New York. “I here enclose Capt Smith’s protest and a notarial copy of Captn. Grants protest, who commanded two Vessels belonging to my friends of Kennebunk and were at Cuba for Cargoes of Wood to my Address, when the British Privateer Alexandrine captur’d and them to Nassau, on the passage they run the schr. on the rocks and injur’d her so much that she was not worth repairing, & they robb’d the Brig of her sails and rigging and took the men on board the privateer, so that the masters in a strange country without money, had no alternative but to abandon both vessels, which they did, and left them in possession of the privateersmen at Newprovidence, I have written there, ordering claims to be made for the property and the master and owners prosecuted for damages.”
        